Citation Nr: 1018474	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, G. C.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

In October 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO), sitting at the RO.  A 
transcript of the hearing is associated with the claims file.  
The appeal was remanded to the RO in December 2008 and 
November 2009 for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A cervical spine disorder was not manifest during service, 
was not manifest within one year of separation, and any 
current cervical spine disorder is not attributable to 
service

CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, 
and several portions of the revisions are pertinent to the 
claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

With regard to the Veteran's service connection claims, the 
notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
December 2004, prior to the initial adjudication of his 
claim, informed the Veteran of the information necessary to 
substantiate his claim for service connection.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  A March 2006 letter informed the Veteran 
of the manner in which VA assigns initial ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006).

Further, the Veteran's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Although the Board remanded the Veteran's 
claim in December 2008 in order to obtain Social Security 
Administration (SSA) records, a February 2009 statement from 
the SSA reported that the Veteran's medical records had been 
destroyed.  As such, there is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this 
case, the Veteran was afforded a VA examination pertaining to 
his claim for service connection in December 2009.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The VA opinion obtained in this case is adequate, as 
it is predicated on a reading of pertinent medical records 
and is responsive to the medical questions raised in this 
case.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination with respect to 
the issue on appeal has been met.  See 38 C.F.R. § 3.159(c) 
(4) (2009).  The opinion is thorough and supported by the 
record.  The opinion noted above is therefore adequate upon 
which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran has claimed that he currently has a 
disorder of the cervical spine that was incurred during his 
period of active service by repeatedly hitting his head on 
hatch doors while serving aboard the U.S.S. Curtis.  See 
Transcript, p. 8.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  In 
addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with multiple disabilities of the cervical spine.  
Thus, the first element of Hickson is satisfied, in that the 
Veteran has demonstrated the existence of a current 
diagnosis.  See VA examination report, December 2009.

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of a 
cervical spine injury or disorder.  On separation, the 
examiner noted that the Veteran's spine was "Normal."  See 
Examination report, February 14, 1957.  

Post-service, the Veteran presented with cervical bone spurs 
in 1988, as well as degenerative changes (most marked at C5-
6), encroachment of the neuroforamina bilaterally at that 
level, disc herniation, and a narrowing of the spinal canal.  
See VA treatment reports, July 20 and 25, 1988.  A VA 
surgical report from September 1988 noted anterior fusion of 
C3-4.  In April 2001, the Veteran reported a 13-year history 
of neck pain stemming from an incident of lifting a heavy 
object at work.  The Veteran was diagnosed with spinal 
stenosis per VA treatment report dated June 30, 2005.

In October 2005, the Veteran testified before a Decision 
Review Officer (DRO).  The Veteran stated that, when running 
through the ship, he would hit his head on the top of the 
hatches.  He further noted that, when this happened, he would 
"feel it in the neck."  See Transcript, p. 8.  The Veteran 
testified that he started experiencing sickness, dizziness, 
and nausea in 1974.  He also noted headaches, but stated that 
neck pain did not begin until 1988.  See Transcript, p. 10.  

In October 2005, the Veteran was afforded a VA examination in 
conjunction with his claim.  At that time, he provided a 
history in which hit his head repeatedly, jarring it each 
time, while serving aboard the U.S.S. Curtis during his 
period of active service.  The Veteran reported that he did 
not report to sick call, as there was nothing that could be 
done about his problem.  He further reported symptoms of 
dizziness and severe headaches beginning in the 1970's, 
continuing through 1988 when he reportedly developed numbness 
on the left side after lifting pails of rock salt.  Based on 
this history, the examiner opined that it was at least as 
likely as not that the Veteran's bone spurs, first diagnosed 
in 1988, could have developed due to trauma in the neck 
during his period of active service.  See VA examination 
report, October 2005.

Following a November 2009 Board remand, the Veteran was 
afforded an additional VA examination in December 2009.  The 
Veteran provided a similar service history, once again noting 
that he hit his head repeatedly while walking through water 
hatches.  The Veteran complained of constant neck pain that 
radiated down his back and into his left shoulder and left 
arm.  Weakness and numbness were also reported.  Ultimately, 
the Veteran was diagnosed with cervical spine arthritis, post 
surgical fusion.  The examiner opined that the Veteran's 
diagnosis is less likely as not caused by, or due to, the 
injures sustained in the service.  The examiner pointed to 
the paucity of evidence for documentation of any traumatic 
injury severe enough to cause long-term instability and 
degenerative changes in the cervical spine.  The examiner 
further noted that the Veteran could have certainly developed 
cervical spine arthritis with or without his service history.  
See VA examination report, December 10, 2009.

Following a review of the Veteran's claims file, the examiner 
provided a supplemental opinion later that month.  Again, the 
examiner noted that the Veteran's service treatment records 
are negative for a cervical spine condition.  It was further 
noted that his spine was normal on separation in 1957.  The 
examiner reported that the Veteran underwent a lumbar 
laminectomy in 1969, and that there were no cervical 
complaints at that time.  Additional lumbar surgery was noted 
in 1970.  However, the first indication of a cervical 
disorder within the Veteran's record did not occur until 
1988, when he complained of a two-week history of left-sided 
numbness and weakness.  The Veteran was diagnosed with 
cervical stenosis in July 1988, and he underwent an anterior 
cervical fusion in September of that year.  At that time, the 
surgeon noted a two-year history of numbness, dating to 1986.  

The examiner again found that it was not as likely as not 
that the Veteran's cervical spine disorder was related to 
hitting his head on hatch doors during his period of service, 
as there was no documentation of a significant head or neck 
trauma in the service treatment records.  In fact, the first 
manifestation of a cervical disorder did not occur until more 
than 30 years after separation.  See opinion, December 2009.

When facing conflicting medical opinions, the Board must 
weigh the credibility and probative value of each opinion, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the Board attaches limited probative value to 
the VA opinion of October 2005.  In Kowalski v. Nicholson, 19 
Vet. App. 171 (2005), the Court indicated the Board may not 
disregard a favorable medical opinion solely on the rationale 
it was based on a history given by the Veteran.  Rather, as 
the Court further explained in Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), reliance on a veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims folder.  The Court held that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, the 
Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file. 

The Board finds that the October 2005 examiner did not 
provide a sufficient rationale to support his opinion.  
Instead, he simply pointed out that bone spurs develop over 
time as people age, and that nobody is sure why some people 
develop spurs while others do not.  He stated that "it is 
possible" that trauma plays a role.  Further, the examiner 
failed to state whether the Veteran's other cervical spine 
disorders, to include degenerative disc disease and spinal 
stenosis, were attributable to the Veteran's period of active 
service.  See VA examination report, October 2005.

The Board notes that service connection may not be predicated 
on a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102 (1996); see Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (service connection claim not well grounded where only 
evidence supporting the claim was a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the Veteran; such evidence held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the Veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  Although the October 2005 examiner 
checked the box marked "YES" in response to the question of 
whether it is as likely as not that the bone spurs first 
diagnosed in 1988 could have developed due to trauma to the 
neck in service, the provided rationale of the VA examiner 
appears to be speculative and not based on a complete review 
of the relevant records in this case.  Further, the United 
States Court of Appeals for Veterans Claims has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.  
App. 120, 124 (2007) ("[A]medical opinion ... must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions.").  It is therefore 
unclear whether this opinion was formed primarily based on 
the Veteran's self-reported history, an independent review of 
the file, or a combination of both.  Compare and contrast 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) versus Nieves-
Rodriguez v. Peake; see also, Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Instead, the Board attaches the most probative value to the 
VA opinion dated in December 2009.  The opinion was well-
reasoned, detailed, consistent with other evidence of record, 
included prior medical reports, and included a review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  The VA 
examiner discussed pertinent medical findings, and described 
the opinion in detail.  The opinion was consistent with the 
documentary record which showed no complaints of cervical 
pain until 1988, noting the Veteran's report of a two-week 
history at that time.  The Board notes further, that after 
reviewing the opinions of record, the December 2009 VA 
examiner noted that the lack of complaints of neck pain until 
1988 made it less likely as not that the Veteran's cervical 
spine disorder was incurred during his period of active duty, 
as a serious spinal injury would have been noted in the 
Veteran's service treatment records.  See opinion, December 
2009.

As to the Veteran's assertions that his claimed disorder is 
causally related to in-service incidents, these statements 
have been considered by the Board.  As noted above, the Board 
finds that the Veteran is competent to relate the details of 
his in-service accidents.  See Washington.  However, the 
Board does not find that the Veteran is competent to 
determine the etiology of his cervical spine disorder.  While 
the Veteran is competent to report the details of in-service 
accidents, such as hitting his head on door frames, the 
Veteran has not been shown to be competent to link his 
claimed disorder to his period of active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran offered in support of his claim 
have been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between his claimed disorder and 
his period of service.

Based on the foregoing, the Board finds that the most 
probative evidence of record establishes that the Veteran's 
cervical spine disorder had its onset years after the Veteran 
separated from service and is unrelated thereto.  As noted 
above, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley v. Brown, 5 Vet. App. 
155 (1993).  Neither the Board nor the Veteran is competent 
to supplement the record with unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  See Colvin.  As noted, the December 2009 VA 
medical opinion is afforded more probative weight that the 
conflicting medical opinion of record.  Therefore, the Board 
also finds that the most probative evidence of record does 
not establish a proximate link between reported incidents in 
service and his currently-service connected disorder of the 
cervical spine.

In sum, the competent evidence does not establish that the 
Veteran's cervical spine disorder began in service.  There 
are no contemporaneous records of any complaints, findings, 
treatment, or diagnosis of a neck disorder for many years 
after separation.  In fact, the record establishes that 
approximately 31 years after separation, the Veteran 
complained of a cervical disorder.  This significant lapse of 
time is highly probative evidence against the Veteran's claim 
of a nexus between this disorder and active military service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that a significant lapse in time between service and post-
service medical treatment may be considered in the analysis 
of a service connection claim).  Moreover, at that time, the 
Veteran stated that there was only a two-week history of 
symptomatology.  In April 2001, the Veteran reported that his 
13-year history of neck pain stemming from an incident of 
lifting a heavy object at work.  As such, the most probative 
evidence establishes that the current cervical spine disorder 
is not etiologically related to service, as supported by the 
documentary record.  While one VA examiner noted that the 
Veteran's current disorder might be related to his period of 
active duty, the most probative opinion of record noted that 
the Veteran's cervical spine disorder was less likely than 
not related to his period of active service.   

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2009).  Therefore, the 
preponderance is against the Veteran's claim for entitlement 
to service connection for a disorder of the cervical spine, 
and it must be denied.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


